Exhibit 10.1

Execution Version

FOURTH AMENDMENT

TO

AMENDED AND RESTATED

CREDIT AGREEMENT

DATED AS OF SEPTEMBER 6, 2013

AMONG

DIAMONDBACK ENERGY, INC.,

AS PARENT GUARANTOR

DIAMONDBACK O&G LLC (F/K/A WINDSOR PERMIAN LLC),

AS BORROWER,

THE GUARANTORS,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT,

AND

THE LENDERS PARTY HERETO

SOLE BOOK RUNNER AND SOLE LEAD ARRANGER

WELLS FARGO SECURITIES, LLC



--------------------------------------------------------------------------------

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Fourth
Amendment”) dated as of September 6, 2013, is among: DIAMONDBACK ENERGY, INC., a
Delaware corporation, as the Parent Guarantor (the “Parent Guarantor”);
DIAMONDBACK O&G LLC, a Delaware limited liability company (f/k/a Windsor Permian
LLC, the “Borrower”); each of the undersigned guarantors (together with the
Parent Guarantor, the “Guarantors”); each of the lenders party to the Credit
Agreement referred to below (collectively, the “Lenders”); and WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Wells”), as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).

RECITALS

A. The Parent Guarantor, the Borrower, the Administrative Agent and the Lenders
are parties to that certain Amended and Restated Credit Agreement dated as of
July 24, 2012, as amended by that certain First Amendment dated as of July 31,
2012, that certain Second Amendment dated as of September 28, 2012 and that
certain Third Amendment dated as of August 30, 2013 (as amended, modified or
supplemented, the “Credit Agreement”), pursuant to which the Lenders have made
certain credit available to and on behalf of the Borrower.

B. The Borrower has requested and the Majority Lenders have agreed to amend
certain provisions of the Credit Agreement as set forth herein.

C. Now, therefore, to induce the Administrative Agent and the Lenders to enter
into this Fourth Amendment and in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Fourth Amendment. Unless otherwise indicated, all section
references in this Fourth Amendment refer to sections of the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Amendments to Section 1.02. Section 1.02 is hereby amended by deleting the
definitions of “Agreement” and “Senior Unsecured Notes” in their entirety and
replacing them with the following:

“‘Agreement’ means this Amended and Restated Credit Agreement, as amended by the
First Amendment dated as of July 31, 2012, the Second Amendment dated as of
September 28, 2012, the Third Amendment dated as of August 30, 2013 and the
Fourth Amendment dated as of September 6, 2013, as the same may be amended,
modified or supplemented from time to time.

 

1



--------------------------------------------------------------------------------

‘Senior Unsecured Notes’ means Debt in the form of unsecured senior or senior
subordinated notes issued by the Parent Guarantor or the Borrower in an
aggregate principal amount not to exceed $500,000,000 at any one time
outstanding, including exchange notes issued in exchange therefor pursuant to
any registration rights agreement (it being agreed that any such exchange or
offer to exchange shall not constitute a Redemption or an offer to Redeem for
purposes of this Agreement), and, in each case, any guarantees thereof by the
Parent Guarantor, the Borrower or a Guarantor; provided that (a) at the time of
incurring such Debt (i) no Default has occurred and is then continuing and
(ii) no Default would result from the incurrence of such Debt after giving
effect to the incurrence of such Debt (and any concurrent repayment of Debt with
the proceeds of such incurrence), (b) such Debt does not have any scheduled
amortization prior to 91 days after the Maturity Date, (c) such Debt does not
mature sooner than 91 days after the Maturity Date, (d) the terms of such Debt
are not materially more onerous, taken as a whole, than the terms of this
Agreement and the other Loan Documents, (e) such Debt and any guarantees thereof
are on prevailing market terms for similarly situated companies and (f) the
Borrowing Base is adjusted as contemplated by Section 2.07(f) and the Borrower
makes any prepayment required under Section 3.04(c)(iii).”

2.2 Amendment to Section 9.01. Section 9.01 is hereby amended by adding the
following Section 9.01(e):

“(e) Notwithstanding anything to the contrary herein, for purposes of this
Section 9.01 Interest Expense and EBITDAX shall be calculated as follows: for
the four fiscal quarters ending on (i) September 30, 2013, Interest Expense and
EBITDAX shall equal Interest Expense and EBITDAX, as applicable, for the fiscal
quarter ending on such date multiplied by 4, (ii) December 31, 2013, Interest
Expense and EBITDAX shall equal Interest Expense and EBITDAX, as applicable, for
the two fiscal quarters ending on such date multiplied by 2, and (iii) March 31,
2014, Interest Expense and EBITDAX shall equal Interest Expense and EBITDAX, as
applicable, for the three fiscal quarters ending on such date multiplied by
4/3.”

Section 3. Conditions Precedent. This Fourth Amendment shall become effective on
the date (such date, the “Fourth Amendment Effective Date”), when each of the
following conditions is satisfied (or waived in accordance with Section 12.02):

3.1 The Administrative Agent shall have received from the Majority Lenders, the
Guarantors and the Borrower, counterparts (in such number as may be requested by
the Administrative Agent) of this Fourth Amendment signed on behalf of such
Person.

3.2 The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the date hereof, including, to the
extent invoiced, reimbursement or payment of all documented out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement.

 

2



--------------------------------------------------------------------------------

3.3 No Default shall have occurred and be continuing as of the date hereof,
after giving effect to the terms of this Fourth Amendment.

The Administrative Agent is hereby authorized and directed to declare this
Fourth Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 3 or the waiver of such conditions as
permitted in Section 12.02. Such declaration shall be final, conclusive and
binding upon all parties to the Credit Agreement for all purposes.

Section 4. Miscellaneous.

4.1 Confirmation. The provisions of the Credit Agreement, as amended by this
Fourth Amendment, shall remain in full force and effect following the
effectiveness of this Fourth Amendment.

4.2 Ratification and Affirmation; Representations and Warranties. Each of the
Guarantors and the Borrower hereby (a) ratifies and affirms its obligations
under, and acknowledges its continued liability under, each Loan Document to
which it is a party and agrees that each Loan Document to which it is a party
remains in full force and effect as expressly amended hereby and (b) represents
and warrants to the Lenders that as of the date hereof, after giving effect to
the terms of this Fourth Amendment:

(i) all of the representations and warranties contained in each Loan Document to
which it is a party are true and correct, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct as of such specified earlier date,

(ii) no Default or Event of Default has occurred and is continuing, and

(iii) no event or events have occurred which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

4.3 Counterparts. This Fourth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Fourth Amendment by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

4.4 NO ORAL AGREEMENT. THIS FOURTH AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

3



--------------------------------------------------------------------------------

4.5 GOVERNING LAW. THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

4.6 Payment of Expenses. In accordance with Section 12.03, the Borrower agrees
to pay or reimburse the Administrative Agent for all of its reasonable
out-of-pocket expenses incurred in connection with this Fourth Amendment, any
other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees, charges
and disbursements of counsel to the Administrative Agent.

4.7 Severability. Any provision of this Fourth Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4.8 Successors and Assigns. This Fourth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

4.9 Loan Document. This Fourth Amendment is a Loan Document.

[SIGNATURES BEGIN NEXT PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed as of the date first written above.

 

DIAMONDBACK O&G LLC (f/k/a Windsor Permian LLC), as Borrower By:  

/s/ Teresa L. Dick

Name:   Teresa L. Dick Title:   CFO

DIAMONDBACK ENERGY, INC.,

as the Parent Guarantor

By:  

/s/ Teresa L. Dick

Name:   Teresa L. Dick Title:   CFO

DIAMONDBACK E&P LLC,

as a Guarantor

By:  

/s/ Teresa L. Dick

Name:   Teresa L. Dick Title:   CFO

SIGNATURE PAGE

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and a Lender

By:  

/s/ Patrick J. Fults

Name:   Patrick J. Fults Title:   Vice President

SIGNATURE PAGE

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

AMEGY BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ JB Askew

Name:   JB Askew Title:   Assistant Vice President

SIGNATURE PAGE

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Tara McLean

Name:   Tara McLean Title:   Vice President

SIGNATURE PAGE

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

WEST TEXAS NATIONAL BANK, as a Lender By:  

/s/ Chris Whigman

Name:   Chris Whigham Title:   Senior Vice President

SIGNATURE PAGE

FOURTH AMENDMENT TO CREDIT AGREEMENT